IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL A. GOSHAY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-2993

STATE OF FLORIDA; JULIE L.
JONES, SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

     Respondents.
___________________________/

Opinion filed August 16, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Michael A. Goshay, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General Counsel,
Department of Corrections, Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.

2d 1236 (Fla. 2004).

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.